FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                   December 3, 2008
                             FOR THE TENTH CIRCUIT
                                                                  Elisabeth A. Shumaker
                                                                      Clerk of Court

    DANIEL PHILLIPS,

                Plaintiff-Appellant,

    v.                                                     No. 08-3057
                                                 (D.C. No. 2:06-CV-02442-KHV)
    KIMBRA L. MARTIN,                                       (D. Kan.)

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before HENRY, Chief Judge, EBEL and GORSUCH, Circuit Judges.



         Plaintiff Daniel Phillips filed this declaratory judgment action, asking the

district court to enjoin his ex-wife, defendant Kimbra Martin, from engaging in

further efforts to collect child support from him. The district court ruled to

abstain under Younger v. Harris, 401 U.S. 37 (1971), because there were on-going




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
state proceedings when Phillips filed this suit. Phillips appeals from the district

court’s order of dismissal. We affirm.


                                          I.

      The district court thoroughly reviewed the complicated history of the child

support proceedings between these parties, and we need not repeat all of that

history here. Suffice it to say that when Phillips and Martin divorced in Johnson

County, Kansas, in June 1989, the divorce decree included a provision for Phillips

to pay Martin certain child support expenses for their son. Phillips remained in

the Kansas City area, living in Missouri for awhile and then in Kansas. Martin

and the child moved first to New Jersey in 1991 and then to Washington state in

1992. Martin registered the Kansas child support order in a Washington state

court and got a judgment against Phillips that she unsuccessfully attempted to

collect through the Missouri state system while Phillips was living in

Kansas City, Missouri. Phillips was later prosecuted in federal court in the State

of Washington for failing to pay child support, in violation of 18 U.S.C. § 228.

He settled that proceeding by paying restitution. Martin, however, continued to

try to collect additional amounts under the Washington state court order. Phillips

unsuccessfully attempted to have his payment of federal restitution acknowledged

by state courts in both Washington and Kansas as a final payment to Martin.




                                          -2-
      Rather than continue to appeal in the state court systems, however, Phillips

filed this federal suit in Kansas in October 2006, seeking a declaratory judgment

and equitable relief. He argued that a federal court had already determined the

amount owed under the Kansas child support order and that Martin should be

enjoined from further attempts to recalculate these amounts or collect additional

money in interstate commerce.


                                          II.

      “We review de novo the district court’s decision to abstain pursuant to

Younger.” Amanatullah v. Colo. Bd. of Med. Exam’rs, 187 F.3d 1160, 1163

(10th Cir. 1999). The district court correctly stated that “a federal district court

must abstain from hearing a federal case” when

      (1) a state criminal, civil or administrative proceeding is pending;
      (2) the state court provides an adequate forum to hear the claim
      raised in the federal complaint; and (3) the state proceedings involve
      important state interests, matters which traditionally look to state law
      for their resolution or implicate separately articulated state policies.

R., Doc. 76, at 7-8 (citing Amanatullah, 187 F.3d at 1163).

      Phillips argues that the district court should not have abstained from

hearing this suit under Younger because: (1) no federal court charged with

interpreting a federal court order has ever declined to exercise jurisdiction; (2) no

other forum exists in which to properly raise these claims; and (3) the Washington




                                          -3-
state courts cannot truly claim an important state interest in these proceedings.

See Aplt. Opening Br. at 16-17.

      We have carefully reviewed the parties’ arguments in light of the record on

appeal and the governing law. We are unpersuaded by Phillips’ assertions of

error and affirm for substantially the reasons set forth by the district court. In

addition, we note that Martin’s supplemental authority shows that proceedings

related to the collection of child support from Phillips were on-going in a Kansas

state court when the federal district court ruled to abstain under Younger.

      The judgment of the district court is AFFIRMED.


                                                      Entered for the Court



                                                      David M. Ebel
                                                      Circuit Judge




                                          -4-